Citation Nr: 0503643	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-03 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
August 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board has remanded this matter on two occasions, in 
September 2003 and in July 2004.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence to link degenerative disc 
disease of the lumbosacral spine to the veteran's period of 
service or any incident therein.  


CONCLUSION OF LAW

The veteran's post-service degenerative disc disease of the 
lumbosacral spine was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  In letters dated in 
April 2004 and in July 2004, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete his service connection claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran that VA would assist him in 
obtaining any additional information that he felt would 
support his claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The original rating decision on appeal which denied the 
veteran's claim was dated in November 2001, after the 
enactment of the VCAA.  The veteran, however, did not receive 
a VCAA notice prior to the initial rating decision denying 
his claim.  Nonetheless, the Board finds that the lack of 
such a pre-decision notice is not prejudicial to the veteran.  
The VCAA notice was provided by the RO subsequent to the 
first Remand dated in September 2003 and again following the 
second Remand dated in July 2004.  The content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran notice of the VCAA and affording him 
the opportunity to respond, the RO reconsidered the veteran's 
claim as evidenced by the November 2004 supplemental 
statement of the case.  Moreover, the veteran is represented 
and has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  Moreover, 
the veteran has been afforded a VA medical examination in 
connection with this claim.  The examination report provides 
the necessary medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

The veteran claims that his degenerative disc disease of the 
lumbosacral spine is due to difficulties that the physician 
had in administering a spinal tap in service.  The veteran 
specifically contends that he was hospitalized as a result of 
the spinal tap and that he has had progressive problems with 
his low back since that time.  

The service medical records include medical records dated in 
January and March 1966 that show complaints of back pain 
since a lumbar puncture was performed.  A diagnosis of 
lumbosacral strain is noted.  An x-ray study of the thoracic 
spine dated in April 1966 shows no abnormality of the lumbar 
spine.  Some evidence of scoliosis involving the thoracic 
spine is noted.  A discharge examination report dated in 
August 1966 shows complaints of backaches since basic 
training.  

Private medical records through the 1980s show treatment for 
a cervical spine disorder, but there were no lumbar 
complaints.  

The first evidence of lumbar spine complaints was in a 
medical record from Salvador P. Baylan, M.D., dated in August 
2001.  The physician reported the veteran's complaints of 
back pain since a spinal tap was conducted in service in 
1966.  Dr. Baylan noted that the veteran reported symptoms of 
low back pain that radiated into the groin area and upper leg 
with numbness.  An examination of the low back revealed 
normal lumbar lordosis.  An x-ray study of the lumbosacral 
spine was negative for fracture and dislocation.  Dr. Baylan 
noted that the veteran had had a Magnetic Resonance Imaging 
(MRI) that showed loss of signal intensity subjective of 
dissection at L3-4 and L4-5, and lots of disc height at L3-4 
and L4-5 with disc protrusion.  

In a VA examination report dated in February 2002, the 
examiner noted the veteran's history of a neck injury in July 
1978 while he was working at the Brooke Army Medical Center.  
The examiner noted that there was no medical evidence between 
service and the time of the neck injury that showed any 
treatment for a spinal condition.  In November 1980, the 
veteran underwent a cervical fusion.  The examiner noted that 
the veteran had complained of low back problems and had been 
referred to clinics for physical therapy and pain management.  
The examiner also referred to treatment of the veteran's low 
back by Dr. Baylan.  

The veteran was diagnosed as having degenerative disc disease 
of the lumbosacral spine with MRI confirmed findings of mild 
to moderate canal stenosis and L4-5 disc protrusion, right 
L3-4 neuroforaminal encroachment, and symptoms of right lower 
radiculopathy, unconfirmed by the objective evidence of 
record.  The examiner further noted that based on the 
evidence of record and examination findings, there was no 
evidence of a direct causal relationship between the 
veteran's back complaints and current back disability and the 
spinal injection performed in service.  

South Texas Orthopedic and Spinal Surgery Associates records 
dated from April 2002 to June 2004 for treatment under Arvo 
Neidre, M.D., show in pertinent part a 30-year history of 
progressive back pain.  

Outpatient treatment reports dated from July 2002 to August 
2004 from South Texas Veterans Health Care System reveal 
treatment in general for degenerative disc disease and spinal 
stenosis.  An x-ray report dated in June 2003 shows a diffuse 
disc bulge at L1-2, and L3-4 with right lateral disc 
protrusion; intervertebral joint space narrowing; and general 
degenerative changes involving the low back.  In a 
neurosurgery clinic outpatient record dated in July 2003, a 
40-year history of chronic low back pain following a spinal 
tap is noted.  The veteran reported that he had been told 
that he ruptured three discs.  In a medical record dated in 
November 2003, the veteran reported low back pain that began 
in service, which has steadily progressed over the years.  

Although the veteran underwent a lumbar puncture in service, 
there is no evidence of any lumbar spine complaints until 
2001.  VA and private outpatient treatment records have 
included reports of a 30- to 40-year history of low back 
pain, with suggestions that the back pain commenced 
subsequent to the in-service lumbar puncture.  Nonetheless, 
there is no competent evidence of record to substantiate the 
veteran's contentions of back pain.  In fact, the VA examiner 
in February 2002 provided an opinion that there was no 
medical evidence of a direct causal relationship between the 
veteran's current back disability and his period of service, 
to include the spinal tap noted in service.  

The fact that recent outpatient records and examination 
reports reflect a longstanding history of chronic low back 
pain with an onset following the in-service lumbar puncture 
merely is indicative of the veteran's own reported history 
without additional medical support.  In this respect, an 
based solely on the veteran's unsubstantiated history cannot 
form the basis of a valid claim.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).

Moreover, the veteran's own opinion and statements and those 
of his attorney that the current low back disability began in 
service as a result of a spinal tap that was performed to 
rule out spinal meningitis are not competent evidence in this 
case.  Although a layperson is competent to provide evidence 
on the occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  There is no 
evidence of record indicating that the veteran or his 
attorney has specialized medical training so as to be 
competent to render a medical opinion.

In consideration of the doctrines of "relative equipoise" 
and "reasonable doubt," there is not an approximate balance 
between positive and negative evidence as to the merits of 
the veteran's claim; thus, the benefit of the doubt in 
resolving this issue may not be given to the veteran.  


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


